In a proceeding pursuant to CPLR article 78 to compel the State Department of Correctional Services to recompute petitioner’s sentence and conditional release date solely on the basis of the aggregate maximum term of petitioner’s 1976 sentences, the department appeals from a judgment of the Supreme Court, Dutchess County, dated July 9,1979, which granted the application. Judgment affirmed, without costs or disbursements. Since the only grounds for petitioner’s current incarceration are his 1976 sentences, Special Term properly determined that appellant could not consider his 1967 and 1968 sentences in computing petitioner’s conditional release date. Titone, J.P., Mangano, Gulotta and Weinstein, JJ., concur.